
	

114 HR 4687 IH: DOD Workforce Flexibility Act of 2016
U.S. House of Representatives
2016-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4687
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2016
			Mr. Mullin (for himself and Mr. Russell) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To amend title 5, United States Code, to provide that temporary employees of the Department of
			 Defense may compete for vacant permanent positions under internal merit
			 promotion procedures, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the DOD Workforce Flexibility Act of 2016. 2.Personnel flexibilities relating to the Department of Defense (a)In generalChapter 96 of title 5, United States Code, is amended as follows:
 (1)In section 9601(1)— (A)in the matter before subparagraph (A), by striking land management agency and inserting covered agency;
 (B)at the end of subparagraph (E), by striking and; and (C)by adding at the end the following:
						
 (G)the Department of Defense; and. (2)In section 9602, by striking land management agency in each instance it appears and inserting covered agency.
				(b)Technical and clerical amendments
 (1)Technical amendmentThe heading of chapter 96 of title 5, United States Code, is amended by adding at the end the following: and the Department of Defense.
 (2)Clerical amendmentThe analysis for part III of title 5, United States Code, is amended by striking the item relating to chapter 96 and inserting the following:
					
						
							96. Personnel flexibilities relating to land management agencies and the Department of Defense..
				
